                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

JUSTIN JAMES a/k/a Hurricane                                                    PETITIONER

V.                                                              NO. 4:17-CV-129-DMB-JMV

STATE OF MISSISSIPPI                                                          RESPONDENT


                                   FINAL JUDGMENT

      In accordance with the Order entered this day, Justin James’ petition for a writ of habeas

corpus [1] is DENIED.

      SO ORDERED, this 6th day of December, 2019.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE
